DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-9 and 11-14 filed May 6, 2022 are pending in the application.  
Response to Amendment
Applicant’s amendment to claim 2 have overcome the 112(b) rejection previously set forth in the Non-Final Office Action mailed on February 25, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US20160221610A1, hereinafter “Nishimura” in view of Kawai et al. (JP2011207421A, hereinafter “Kawai”) or Matsuoka et al. (JP2009067229, hereinafter “Matsuoka”), and further in view of Mitsui (JP2016196203A).
Regarding claim 13, Nishimura discloses a rear vehicle-body structure (Fig. 1, Paragraph 49) of a vehicle, including: a pair of left and right rear wheel wells (22; Fig. 3, Paragraph 59) to which upper ends of suspension dampers (Paragraph 59) are mounted; and a framework member (header - 19 + rear pillar - 4; Fig. 3) that is disposed on a vehicle rear side of the rear wheel wells (Fig. 3) and forms an opening edge of a lift gate opening (13; Fig. 2), the framework member including: a rear header (19; Fig. 3) that extends in a vehicle width direction and forms an upper end edge of the lift gate opening (13; Fig. 2); and rear pillars (4; Figs. 2-3) that extend from the rear header to a vehicle lower side via corner portions (33; Figs. 2-3) positioned on an upper side of the lift gate opening, the rear vehicle-body structure comprising: a pair of left and right gusset members (52; Fig. 3) that connect rear-side portions of the rear wheel wells and the rear pillars to each other; and a pair of left and right connecting members (51; Fig. 3) that connect the rear-side portions of the rear wheel wells and places near the corner portions to each other, wherein the gusset members (52; Fig. 3) and the connecting members (51; Fig. 3) are connected to each other at places near damper tops (top end of 22; Fig. 3) to which the upper ends of the suspension dampers are mounted (Paragraph 59), and, wherein a front-side portion of each of the connecting members is disposed on bolt holes (it would be an obvious expedient to replace bolts with other attachment methods such as rivets, welding, etc., Paragraphs 79- 82) of one of the gusset members (Nishimura - Fig. 6 shows a combined attachment, Paragraphs 79-82) which is fixed to one of the rear wheel wells (Nishimura - Fig. 6) and a lower portion of one of the rear pillars (Nishimura - Figs. 6-7), such that fastening portions of the connecting member match with the bolt holes of the gusset member (Nishimura - Paragraphs 79-82, and it would be an obvious expedient to combine attachment points for streamlined assembly operations and money savings), and each of the connecting members is disposed such that fastening portions on a rear-side portion of the connecting member match with a fastening portion (Nishimura - 51b, 52b; Fig. 6) provided on an upper portion of one of the rear pillars, and each of the connecting members is fastened to the one of the wheel wells and the upper portion of the one of the rear pillars ( Nishimura - Fig. 6).
However, although Nishimura discloses both a gusset member and a connecting member, and where the connecting member connects near the corner portion , Nishimura is silent to wherein a pair of left and right connecting members that connect the rear-side portions of the rear wheel wells and places near the corner portions to each other. 
In claim 13, Kawai or Matsuoka teach a pair of left and right connecting members (Kawai — 20; Fig. 1 or Matsuoka — 12; Fig. 3) that connect the rear-side portions of the rear wheel wells (Kawai — 18; Fig. 1 or Matsuoka — 50; Fig. 3) and places near the corner portions to each other (Kawai — 2/3; Fig. 1).
In claim 13, Mitsui further  confirms the use of the fastening portions matching the bolt holes of multiple components (Fig. 5).
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have replaced the connecting member in combination with the rear pillar, header and wheel well/damper tops of Nishimura with the connecting member designed in the vicinity of the corner portions of either Kawai or Matsuoka.  Doing so, allows vehicle to reliably receive an input load from the suspension tower (Matsuoka – Paragraph 8) and securing rigidity to an input from a shock absorber (Kawai – Paragraph 4).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. in view of Kawai or Matsuoka, and  Mitsui and further in view of Masuda et al. (US20180273110A1, hereinafter “Masuda”) and Atsushi JP2016196203A.
Regarding claim 14, Nishimura in view of Kawai or Matsuoka, and Mitsui discloses the rear vehicle body structure of the vehicle according to claim 13, and further discloses and the pair of left and right connecting members each connects a vehicle rear side of a respective one of the rear damper supporting portions and an upper end of an upper portion of a respective one of the rear pillars (Fig. 6) to each other in the vehicle front- rear direction so as to be 
However, the combination of Nishimura in view of Kawai or Matsuoka and further in view of Matsui is silent to being substantially parallel, and also silent to a cross member that connects front end lower portions of the rear wheel wells and connecting to the dampers and the rear pillars being substantially parallel to the side braces.
In claim 14, Masuda teaches a cross member (5; Fig. 1) that connects front end lower portions of the pair of left and right rear wheel wells (26; Fig. 3) to each other in the vehicle width direction, the cross member having a pair of left and right side braces (36; Fig. 1) that extend onto the left and right rear wheel wells (26; Fig. 1) from both ends of the cross member (5; Fig. 1), wherein the pair of left and right rear wheel wells each comprises a rear damper supporting portion (26a-d; Fig. 3) for mounting one of the suspension dampers (40; Fig. 3).
In claim 14, Atsushi teaches the connecting member (100; Fig. 2) substantially parallel (Fig. 2) to a respective one of the side braces (70; Fig. 2).
For claim 14, it would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the rear vehicle-body structure of Nishimura in view of Kawai or Matsuoka and further in view Matsui by introducing a cross member that connects to the rear wheel wells in the vehicle width direction and where the rear wheel wells comprise a rear damper supporting portion for mounting one of the suspension dampers as taught by Masuda and by making the connecting member substantially parallel to a respective one of the side braces as taught by Atsushi.  Doing so allows for the management of the load transmission between the right-and-left side frames (Masuda – Paragraph 54) and for increased rigidity (Atsushi – Paragraph 54).

Allowable Subject Matter
Claims 1-9 and 11-12 allowed.  The following is an examiner’s statement of reasons for allowance:  
With respect to independent claims 1 and 9, the prior art of record does not teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:  wherein each of the pair of left and right connecting members has a flat plate structure and includes a flat surface portion formed by a flat surface facing in the vehicle width direction and a bead that protrudes along the vehicle-width-direction in a central portion of the flat surface portion and extends in the longitudinal direction in a fixed state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed May 6, 2022 have been fully considered but they are not persuasive.  
On Page 9 in the Remarks section, titled “Third”, applicant submitted that claim 13, as amended is allowable over the cited art.  However, claim 13 (and dependent claim 14) are rejected because the allowable subject matter as discussed above is not found within the claim 13.   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612